Citation Nr: 1122264	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  03-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for prostate cancer, to include as secondary to radiation exposure.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1986, and from February 1987 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this appeal was subsequently transferred to the Newark, New Jersey, RO.  

This appeal was previously presented to the Board in May 2009 and again in August 2009; on each occasion, it was remanded for additional development.  The required development having been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2009, the Veteran testified before the Board; however, the hearing tape was defective.  He was rescheduled for another hearing and, in January 2010, testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of that hearing has been created and associated with the claims file.  As the first hearing was not properly recorded, the provisions of Arneson v. Shinseki, No. 09-953 (U.S. Vet. App. Apr. 20, 2011) are not for application.

In a May 2010 decision, the Board found new and material evidence had not been submitted to reopen the Veteran's service connection claim for prostate cancer.  This denial was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued an order granting a Joint Motion for Remand (Joint Motion) which vacated the Board's denial of the Veteran's application to reopen his service connection claim, and returned this matter to the Board for readjudication in light of the Joint Motion.  

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1997 rating decision denied service connection for adenocarcinoma of the prostate, status post radical prostatectomy, and the Veteran was so informed that same month; he did not appeal this decision.  
	
2.  Evidence received since the March 1997 rating decision is new and material regarding the issue of service connection for prostate cancer, as it contains credible evidence not previously considered of potential radiation exposure during military service.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which denied the Veteran service connection for adenocarcinoma of the prostate, status post radical prostatectomy, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a service connection claim for prostate cancer.  In a March 1997 rating decision, with notification to him that same month, service connection was denied for adenocarcinoma of the prostate.  As he did not file a timely notice of disagreement regarding this determination, it became final.  38 U.S.C.A. § 7105 (West 2002).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for prostate cancer was denied in March 1997, the RO concluded that while the Veteran had a current post-service diagnosis of prostate cancer, status post radical prostatectomy, his cancer was not shown to have been incurred during service, nor may be presumed to have been incurred therein.  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the March 1997 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional private treatment records, as well as his own contentions.  In his contentions, including a December 2000 statement, he reported that he had active service in both the U.S. Air Force and the U.S. Navy, and was allegedly exposed to radiation in both service branches.  Regarding his naval service, he stated that he served as a gunnery officer, and was exposed to depleted uranium ammunition used in 20mm weapons systems.  At his January 2010 personal hearing, he also stated he worked in close proximity to depleted uranium munitions during his naval service.  

The Board notes that the Veteran's service personnel records confirm approximately 18 months of naval service as a gunnery officer, which would lend credibility to his claims of service in close proximity to weapons systems, as he alleges.  Additionally, as his assertions are not inherently false, untrue, or incredible, they are presumed to be credible.  Id.  

These allegations of radiation exposure during the Veteran's naval service are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as no such allegations were of record at the time of the 1997 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting an event or injury which resulted in the onset of prostate cancer during service, or within the presumptive period thereafter, or otherwise establishing a nexus to service.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his service connection claim for prostate cancer, and his application to reopen must thus be granted.  His service connection claim for prostate cancer is thus reopened, and will be considered on the merits.  

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  


ORDER

Due to the submission of new and material evidence, the application to reopen the claim for service connection for prostate cancer is granted.  


REMAND

The Veteran's service connection claim for prostate cancer, to include as secondary to radiation exposure, having been reopened, it may now be considered on the merits.  The Board observes that the RO sent a query to the Department of the Air Force - Headquarters, Air Force Safety Center (Safety Center) regarding the Veteran's radiation exposure during service.  In an August 2002 response, the Safety Center gave a total career radiation exposure estimate of 658mrem, based on the Veteran's military occupation while in the Air Force as a weapons loader.  

This estimate was then sent to VA's Chief Public Health and Environmental Hazards Officer, who provided a November 2002 response that "the sensitivity of the prostate to radiation carcinogenesis appears to be relatively low and not clearly established."  Therefore, it was unlikely the Veteran's prostate cancer was attributable to radiation exposure during service.  

The Board notes, however, that the Safety Center's estimate was based on the Veteran's Air Force service alone, and did not consider his naval service.  As discussed above, he has alleged exposure to depleted uranium munitions during his service in the Navy, and his service personnel records confirm his duty as a gunnery officer.  

The Board further notes that prostate cancer is a radiogenic disease, as defined at 38 C.F.R. § 3.311(b)(2).  Thus, the Board concludes additional development is required to determine his potential radiation exposure during all periods of verified service.  See 38 C.F.R. § 3.311(a).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the VA Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c), to include referral to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

Any dosage estimate must take into account both the Veteran's potential radiation exposure during his Air Force service as a weapons loader, as well as during his Navy service as a gunnery officer, during which he has reported exposure to depleted uranium munitions.  

The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to radiation (to include that associated with depleted uranium) during the Veteran's naval service caused or contributed to his development of prostate cancer.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


